112 F.3d 517
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jeffrey SCHWEINFURTH, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social SecurityAdministration, Defendant-Appellee.
No. 96-55538.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 24, 1997.

Before BROWNING, THOMPSON, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Jeffrey Schweinfurth appeals the district court's summary judgment in favor of the Commissioner of Social Security Administration ("Commissioner"), in Schweinfurth's action under 42 U.S.C. § 405(g), seeking judicial review of the Commissioner's denial of Schweinfurth's application for social security disability benefits.  We have jurisdiction pursuant to 28 U.S.C. § 1291.


3
We review de novo a district court's order upholding the Commissioner's denial of benefits.  Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir.1996).  Our scope of review, however, is limited, and the Commissioner's decision must be affirmed if it is supported by substantial evidence and the Commissioner applied the correct legal standard.  See Flaten v. Secretary of Health & Human Servs., 44 F.3d 1453, 1457 (9th Cir.1995).


4
Upon reviewing the record, we affirm for the reasons stated by the magistrate judge in his order filed March 14, 1996.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3